NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINTON P. FROST,                                No. 20-15063

                Plaintiff-Appellant,            D.C. No. 4:19-cv-07144-PJH

 v.
                                                MEMORANDUM*
FEDERAL COMMUNICATIONS
COMMISSION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Vinton P. Frost appeals pro se from the district court’s judgment dismissing

his action alleging a variety of federal statutory violations. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a district court's

dismissal of an action as frivolous. Denton v. Hernandez, 504 U.S. 25, 33 (1992).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court did not abuse its discretion by dismissing Frost’s action as

frivolous because Frost’s complaint, liberally construed, lacks an arguable basis in

fact. See id. at 32-33 (explaining that a claim lacks an arguable basis in fact “when

the facts alleged rise to the level of the irrational or the wholly incredible”).

      We reject as without merit Frost’s contention that the district court ignored a

request to add a defendant to Frost’s complaint.

      AFFIRMED.




                                            2                                       20-15063